DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 3 is objected to because of the following informalities: “exposing portion” in line 11 should be amended to -exposing a portion-.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities: “the list of handle” in lines 6-7 should be amended to -the list of a handle-.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities: “and release of the” in line 11 should be amended to -and release the-.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities: “a two sliders” in line 1 should be amended to -two sliders-; “the two sliders are configured to” in line 2 should be amended to -the two sliders being configured to-.  Appropriate correction is required.
Claim Interpretation
Regarding claims 1 and 15, the recitations directly following “A device to facilitate” are being considered as intended use of the device. The recitation of “facilitate” is being considered as being an equivalent in nature to “configured to” or “adapted to” language.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the anterior abdominal wall" in line 5. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 1, the claim recites the limitation “wherein the vagina is severed from the cervix along the circumference of the cervicovaginal junction” in lines 26-27 which renders the claim indefinite since this is phrased as an active method step and this recitation crosses statutory classes of invention. For purposes of examination, this will be treated as intended use of the device.
Regarding claim 3, the claim recites the limitation “a slider” in lines 3 and 14, and further recites “a duct” in line 5 which renders the claim indefinite because it is unclear whether this is the same or different than the previously recited “two sliders” and “duct” of claim 2. For purposes of examination, this will be treated as being part of the “two sliders” and “duct” of claim 2.
Claim 3 recites the limitation "the long shaft" in line 13. There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the operator" in line 11. There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitations "the flexible insulated sheath proximal end" in line 2 and “the flexible insulated sheath” in line 4. There is insufficient antecedent basis for these limitations in the claim.
Claim 6 recites the limitations “the angle of the exposed portion” in line 3, “each flexible insulated sheath” in line 4, and “the cutting area” in line 5. There is insufficient antecedent basis for these limitations in the claim.
Claim 13 recites the limitation "the non-conductive element" in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the anterior abdominal wall" in line 5. There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitations "the patient’s vagina" in line 1 and “the cervicovaginal junction” in lines 1-2. There is insufficient antecedent basis for these limitations in the claim.
Claim 17 recites the limitations "the two flexible insulated sheaths" in line 2 and “the flexible insulated sheaths” in line 3. There is insufficient antecedent basis for these limitations in the claim.
Claim 20 recites the limitations "each flexible insulated sheath" in line 6 and “each insulated sheath” in line 7. There is insufficient antecedent basis for these limitations in the claim.
Claims 2, 7-12, 14 and 18-19 are rejected as being dependent upon an indefinite base claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-15 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  In the instant case, claims 1 and 15 both recite “a(the) cervical cup proximal end extending away from the cervix” which positively requires the cervix as part of the device, and therefore encompasses a human organism. Claim 14 recites “uterine sound’s anchoring element to the uterus” which also positively requires the uterus as .
Claims 2-13 are rejected as encompassing a human organism since they incorporate the subject matter of claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4 and 14 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Einarsson (US 20150005780).
Regarding claim 1, Einarsson discloses a device to facilitate a total laparoscopic hysterectomy wherein a uterus and a portion of a cervix are inside an intra-abdominal cavity and a vagina circumferentially attached to the cervix creating a cervicovaginal junction, wherein the cervix has a cervical canal, the uterus has an intrauterine cavity, and the intra-abdominal cavity includes an access installed through an anterior abdominal wall (see Figs. 3 and 12A-14), the device comprising: a cervical cup with a cervical cup proximal end and a cervical cup distal end (see cup portion 202, Fig. 13, see also Figs. 12A-12D), the cervical cup distal end adapted to embrace the cervix with the cervical cup distal end abutting the cervicovaginal junction, and the cervical cup 
Regarding claim 4, Einarsson further discloses an elongated curved stem having a stem proximal end, a stem distal end and a first curved axis (see shaft 14 and tip shaft 26, Figs. 1 and 3), the stem distal end adapted to be introduced through the cervical canal into the intrauterine cavity thereby providing a means for manipulating the uterus (as shown in Figs. 12A-12D, however shaft 14 alone is considered capable of this functionality by virtue of its flexibility and construction, see [0029]), the proximal end having a handle (see handle 12, Figs. 3 and 6A-6C); the device further comprising an elongated curved cylinder having a proximal end, a distal end (see tube 76, Figs. 3 and 12A-12D), a duct along its length (see central lumen that shaft 14 slides through, [0033], Fig. 1 and 12A-12D) and a second curved axis matching the first curved axis (as can be appreciated in Figs. 1 and 12A-12D), the elongated curved cylinder being shorter in length than the elongated curved stem (as can be appreciated in Figs. 1 and 12A-12D), and wherein the distal end of the elongated cylinder is adapted to be coupled with the proximal end of the cervical cup thereby allowing them to move as one unit (see function of fasteners 80; [0033], Fig. 3), wherein the elongated curved stem is configured for sliding through the duct of the elongated curved cylinder and adapted to be locked in place at a predetermined distance set by an operator (see “tube 76 can be slid over the shaft 14 and the cutting handle 78 can help maneuver the cutting assembly 
Regarding claim 14, Einarsson further discloses a gas seal vaginal element/balloon occlude (see balloon 86; [0036], Figs. 3 and 11) and at least one apparatus chosen from the list of a handle (see handle 12, Figs. 12A-12D), and uterine sound’s anchoring element to the uterus (see tip assembly 16, 12A-12D).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Einarsson in view of Nezhat et al. (US 20070027450) (“Nezhat”).
Regarding claims 5 and 12-13, Einarsson teaches the limitations of claim 1 for which claims 5 and 12-13 are dependent upon, however Einarsson fails to teach a cable as required by claim 5 and the additional limitations required by claims 12 and 13. 
Nezhat teaches a loop electrode structure (see Fig. 3) being divided into two distal arms (32 and 34, Fig. 3) wherein one of the arms can also be considered as a cable and the other arm considered as the electrocautery wire or both can be considered the electrocautery wire since they are both wires/cables. The arms additionally are each coupled to an opposing side of an insulative collar (see collar 36 and insulation in and around it; [0032], Fig. 3). Therefore it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the electrocautery wire anchored into the channel as taught by Einarsson with two bipolar loops having a non-conductive element anchored into the channel in light of Nezhat, the motivation being to provide the additional benefit of bipolar electrocautery (see Nezhat [0031]). As a result of the modification, the cable proximal end would be configured for releasably coupling to the shaft distal end and introducer as claimed since the laparoscopic device would be still capable of grasping the proximal ends of the loops relative to the shaft to remove them from the stored position in the channel of the cervical cup. Additionally, in combination, the introducer is also considered capable of the required functionality of claim 5 since the electrocautery wire would still use the storage of the channel in the cervical cup. 

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Einarsson in view of Meade et al. (US 5499992) (“Meade”).
Regarding claims 7-9, Einarsson teaches the limitations of claim 1 for which claims 7-9 are dependent upon, however Einarsson fails to teach the further limitations of claims 7-9.
Meade teaches a laparoscopic grasping device that can be used with mounted scissors or graspers (see abstract, Figs. 1, 9 and 15-16), the device comprising a shaft (see inner extension 16 and sleeve 18, Figs. 1, 9 and 15-16) that is flexible (see “living hinge” type flexion demonstrated in Figs. 15 and 16), wherein the shaft includes a bifurcated portion (see clevis 104, Figs. 9 and 15-16) and further includes insulation around the shaft (see non-conductive cover 20; col. 7, line 66 - col. 8, line 2, Figs. 1 and 15-16). Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the laparoscopic shaft as taught by Einarsson to include a portion that is flexible, a portion that is bifurcated, and wherein the shaft is insulated in light of Meade, the motivation being to provide the additional benefits of enabling the grasping assembly to be readily removable/interchangeable from the distal end of the shaft without distortion in the shaft material (see Meade col. 12, lines 34-39) and prevent cautery operation from causing collateral damage to tissue around the shaft (see Meade col. 7, line 66 - col. 8, line 2).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Einarsson in view of Prior (US 20170325844).
Regarding claim 10, Einarsson teaches the limitations of claim 1 for which claim 10 is dependent upon, however Einarsson fails to teach an optical/light system terminating at the cervical cup.
.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Einarsson in view of Wales (US 5800449).
Regarding claim 11, Einarsson teaches the limitations of claim 1 for which claim 11 is dependent upon, however fails to teach wherein the shaft includes sliding bars configured to move the electrocautery wire through the shaft.
Wales teaches a laparoscopic grasping device (see Figs. 1-3 and 6) comprising a shaft (see tube 20, Figs. 1-3) that includes sliding bars (see wireforms 14 and 16, Fig. 6; considered as “bars” since they are shown as elongated and rectangular) configured to move through the shaft (as shown in Figs. 2 and 3). Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the laparoscopic shaft as taught by Einarsson to include sliding bars configured to move the electrocautery wire through the shaft in light of Wales, the motivation being to enable both sliding through the shaft, but also enabling the jaws to be closed without axial movement to facilitate accurate grasping (see Wales col. 3, line 64 - col. 4, line 3).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Einarsson in view of Nezhat and in further view of Hyde et al. (US 20160100854) (“Hyde”).
Regarding claim 15, Einarsson teaches substantially similar limitations of a device to facilitate a total laparoscopic hysterectomy comprising a cervical cup, an electrocautery wire, an introducer, and a shaft as discussed previously with regard to claim 1. However, Einarsson fails to teach wherein the electrocautery wire includes both an insulated portion and an uninsulated portion as required by claim 15, and wherein the channel comprises a pair of sliders configured to move through the channel and release the uninsulated portion of the electrocautery wire as required by the claim.
Nezhat teaches a loop electrode structure (see Fig. 3-3C) for use in electrocautery being divided into two distal arms for use in bipolar electrocautery (32 and 34, Fig. 3), wherein the loop structure is selectively insulated (see examples as shown in Figs 3A-3C) to insulate the entire electrode structure which is not expected to contact tissue for cutting or coagulation (see [0032]). Therefore it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the electrocautery wire anchored into the channel as taught by Einarsson to be two bipolar loops with an insulated portion and uninsulated portion as required by claim 15 in light of Nezhat, the motivation being to provide the additional benefit of avoiding heating and damaging of tissues not being targeted for therapy (see Nezhat [0014]) and the additional benefit of bipolar electrocautery (see Nezhat [0031]). As a result of the modification, the insulated portions would be capable of being releasably secured to the 
Hyde teaches a device having a wire electrode for use in cutting tissue (see Figs. 4A-4C) comprising a slider (see 430a and 430b) that are configured to move through a channel (see channels 450a and 450b, Figs. 4B and 4C) to move the flexible cutting component, thereby allowing the flexible cutting element to uniformly change shape during the sliding movement (as best shown in Figs. 3A and 3B). Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified each of the bipolar electrocautery wire arms as taught by Einarsson in view of Nezhat with respective sliders in light of Hyde, the motivation being to provide the additional benefit of asymmetrical cutting during resection as desired (see Hyde [0071]). As a result of the modification, the sliders as taught by the above combination are considered capable of performing the claimed functionality by virtue of their capability of sliding within the groove of the cervical cup.
Allowable Subject Matter
Claims 2-3 and 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 16-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art of record, Einarsson (US 20150005780), Hyde et al. (US 20160100854), and Stern et al. (US 20110112524), when considered alone or in any proper combination fails to teach sliders configured to slide in opposing 180 degree semi-circular tracks, wherein the uninsulated portion of the electrocautery wire passes through the duct of each slider from the inlet to the outlet as claimed or pulling the electrocautery wire through the insulated flexible sheath while causing the electrocautery wire to travel around the colpotomy ring as claimed when considered in combination with the additional limitations of the respective claims. Hyde teaches a slider for a flexible cutting element, however fails to provide for the additional limitations as discussed above. Stern teaches push-pull wires for applying tension to an electrode wire to pull the ablation wire through an insulator (see Stern: insulator 316 and push-pull wires 334 and 326, Figs. 3B and 3C), however fails to provide for a sufficient teaching for pulling the electrocautery wire through an insulated flexible sheath, wherein the tensioner cable is on the insulated flexible sheath as claimed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Weihe et al. (US 20180325552) teaches a sled that slides within a cervical cup to enable circumferential cutting about the cup (see Figs. 16-24B); .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607.  The examiner can normally be reached on M-F 9 AM-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAYMI E DELLA/Primary Examiner, Art Unit 3794